Curia.
We must deny a review in this case. The petition does not disclose any ground for granting one. The new evidence therein referred to is all merely cumulative, and designed to strengthen the evidence given on the former trial. Proof of this kind may frequently be procured on both sides ; but to grant reviews or new trials, in such cases, would lead to unreasonable delay, and be a plain disregard of the maxim, interest reipuMkm ut sit finis litium. In *480governing ourselves by the application of the above stated principle, we are acting in concert with the courts in New York and Massachusetts*. As applications for new trials, and reviews,, on* account of newly discovered evidence, are* every- year becoming more frequent, we have thought proper to avail ourselves of this opportunity to state, for the information and government of all concerned, the principles by which the court are regulated in cases of this kind.
On hearing upon a petition for review,, the petitioner will not be permitted to offer testimony as to .any newly discovered evidence, except that which- may be stated in the petition.
No new trial or review will be granted on* account of newly discovered' evidence which is merely of a cumulative nature. But'the following kinds of proof may be considered as exceptions to the general rule ; and furnish ground for a new trial or review, viz':—
1,. That a witness, whose testimony on the trial was in its tendency against the interest of the petitioner, has aseertained that he testified under a.mistake, and that the facts do not exist as he testified that they did.
% When the newly discovered evidence relates to confessions or declarations of the other party, as to some influential fact, unknown to the petitioner at the time of trial, and inconsistent with thp proofs adduced and urged by- such party.
' 3. Where, such newly discovered' evidence was directly or indirectly placed beyond the knowledge or control of the petitioner, by means of the other party, and with a-view to prejudice the petitioner’s cause.
At present we do not admit any other exceptions to the principle before stated.